Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pat. 10,521,488 related to a systolic array of cells arranged along a first and second dimension, in which the systolic array of cells includes a first multiple of cells, each cell of the first multiple of cells including: a weight register configured to store a weight input; multiple activation registers, each activation register of the multiple activation registers configured to store a corresponding activation input; multiplexer circuitry communicatively coupled to the multiple activation registers and configured to select, from the multiple activation registers, one of the activation inputs as a selected activation input; and multiplication circuitry communicatively coupled to the weight register and to the multiplexer, in which the multiplication circuitry is configured to output a product of the weight input and the selected activation input. The prior art of record does not teach or suggest at least “wherein pairing between the samples Am,n and Bk,l in the horizontal direction and the vertical direction enables data reuse to reduce bandwidth usage of the external memory, wherein a first row of the samples Am.n are loaded n times to a first row of the processing element array with delayed data transfer across the first row of the processing element array;” as recited in claim 1, “a first circuitry to compute an absolute value of an intrapair between the first data stream and the second data stream; a second circuitry to compute a difference .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182